DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-37 are pending as filed in the 08/05/2020 Preliminary Amendment.

Information Disclosure Statement
The information disclosure statement submitted 08/05/2020 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-37 are rejected under 35 U.S.C. 103 as unpatentable over Nyak, et al., Neuropsychiatric Disease and Treatment, 4:23 (2008), Surmeier, et al., Antioxidants & Redox Signaling, 14:1289 (2011), Ilijic, et al., Neurobiology of Disease, 43:364 (2011); and Stern, et al., Mov. Disord., 19:916 (2004).
Surmeier teaches that serum concentrations of isradipine achieved in mice that are protected (~1-2 ng/mL) against MPTP and 6-hydroxydopamine toxicity are very close to those achieved in humans with a very well-tolerated daily dose of 10 mg/day isradipine in a controlled release tablet, Dynacirc CR. (p. 1297, second paragraph). In addition, Ilijic teaches that isradipine produces a dose-dependent sparing of dopamine fibers and cell bodies at concentrations achievable in humans and suitable for treating PD. (Abstract). Ilijic notes that plasma concentrations resulting from 5 mg/day and 10 mg/day are within a range resulting in dopamine fiber and cell body protection. (p. 370, Are DHPs of potential therapeutic value for 
Nyak discloses a double-blind, randomized, placebo-controlled, parallel-group study analyzing subjects with early PD treated with rasagiline (1 mg, 2 mg, or 4 mg daily). (p. 14, Monotherapy in early PD). This study demonstrates significant improvement in total Unified Parkinson’s Disease Rating Scale (UPDRS) score for subjects taking 1 mg, 2 mg, or 4 mg daily doses of rasagiline over 10-weeks. Id. Nyak discloses another double-blind, randomized, placebo-controlled, parallel-group study analyzing subjects with early PD treated with rasagiline (1 mg or 2 mg). (p. 14, TVP-1012 in early monotherapy). This study also demonstrates significant improvement in mean total UPDRS scores for the subjects administered 1 mg rasagiline and those administered 2 mg daily doses over a 6-month period. Nyak, then, teaches treating PD by administering amounts of 1, 2, and 4 mg/day of rasagiline, where 1 mg and 2 mg fall within the amounts claimed, i.e., 0.5 mg to 2 mg. Nyak indicates use of the protocol of Stern (Nyak, p. 26, Monotherapy in early PD), in which 1 mg, 2 mg, or 4 mg tablets of rasagiline are administered (Stern, p. 918, second paragraph). 
The combination of cited references teaches the claimed method of treatment of PD comprising administering 5 mg/day to 10 mg/day of isradipine in a controlled release formulation together with 1 mg/day or 2 mg/day rasagiline, rendering obvious claims 21-37. Both controlled-release isradipine and rasagiline are separately taught in the art in pill form for treating PD in dosages overlapping those claimed. Combining two compounds specifically known to treat PD to form a composition or therapeutic regimen useful for treating PD is obvious, because each compound was already individually known for treating PD. It is obvious to combine two compounds each of which is taught in the prior art to be useful in treating Parkinson’s disease, in order to produce another composition useful in treating Parkinson’s disease, because the motivation to combine flows logically from their individual teaching in the art for the same purpose. See, e.g., In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Furthermore, altering dosage parameters such as timing, route of administration, and dosage amount represents routine practice in pharmacology and would be an obvious practice in order to maximize pharmacokinetic properties.
Regarding the kits of claims 32-37, it is obvious to package known pharmaceutical compounds into containers in order to facilitate distribution.

 
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,463,186 B2 (issued 10/11/2016). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 1 of US9463186B2 recites a method of treating PD with 0.5 mg/day to 5 mg/day isradipine in addition to rasagiline. Claims 2 and 3 of US9463186B2 recite the method of claim 1 using 0.5 mg/day to 5 mg/day isradipine with about 0.5 mg/day to about 2 mg/day rasagiline, overlapping the ranges of isradipine and rasagiline in the methods of present claims 21, 22, and 24. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Claims 1-3 of US9463186B2 do not require isradipine to be in controlled release form as in claims 21, 22, and 24. However, treating PD with a controlled-release isradipine is obvious based on the knowledge of Dynacirc CR, as taught in Surmeier, specifically that serum concentrations of isradipine achieved in mice that are protected (~1-2 ng/mL) against MPTP and 6-hydroxydopamine toxicity are very close to those achieved in humans with a very well-tolerated daily dose of 10 mg/day isradipine in a controlled release pill, Dynacirc CR. (p. 1297, second paragraph). 
In addition, while claims 1-3 of US9463186B2 teach a composition with up to 5 mg/day of isradipine, it is obvious, as in claim 23, to adjust the dosage of isradipine up to to 10 mg/day according to the teaching of Surmeier (p. 1297, second paragraph) and Ilijic, which teaches that 
	Claims 6-8 of US9463186B2 teach a composition comprising 0.5 mg to 5 mg isradipine and about 0.5 mg to 2 mg rasagiline but fails to disclose the isradipine as controlled release as in claims 25 and 26 or the composition as a pill or capsule as in claim 26. However, treating PD with a controlled-release isradipine is obvious based on the knowledge of Dynacirc CR, as taught in Surmeier (p. 1297, second paragraph), and formulating a known pharmaceutical  composition into pill form is obvious in light of the teaching of these formulations in Surmeier (p. 1297, second paragraph) and Nyak. Nyak discloses a double-blind, randomized, placebo-controlled, parallel-group study analyzing subjects with early PD treated with rasagiline tablets (1 mg, 2 mg, or 4 mg daily) (p. 14, Monotherapy in early PD), rendering obvious claims 25 and 26. Note, the compositions of claims 6-8 are inseparable from their utility as PD therapeutics, rendering the later-filed methods of use unpatentable over the earlier-patented compositions.
	Claims 6-8 of US9463186B2 recite a composition comprising 0.5 mg to 5 mg isradipine and about 0.5 mg to 2 mg rasagiline overlapping the ranges of isradipine and rasagiline in the methods of present claims 27, 28, and 30 but fail to disclose the isradipine as controlled release as in claims 27, 28, and 30. However, treating PD with a controlled-release isradipine is obvious based on the knowledge of Dynacirc CR, as taught in Surmeier (p. 1297, second paragraph) and formulating a known pharmaceutical composition into pill form is obvious in light of the teaching of these formulations in Surmeier (p. 1297, second paragraph) and Nyak (p. 14, Monotherapy in early PD), rendering obvious claims 27, 28, 30, and 31. While claims 6-8 of US9463186B2 teach a composition with up to 5 mg of isradipine, it is obvious, as in claim 29, to adjust the dosage of isradipine up to to 10 mg according to the teaching of Surmeier (p. 1297, second paragraph) and Ilijic (p. 370, Are DHPs of potential therapeutic value for early stage PD?).
	Claims 11-13 of US9463186B2 recite a kit comprising a composition comprising 0.5 mg to 5 mg isradipine and about 0.5 mg to 2 mg rasagiline overlapping the ranges of isradipine and rasagiline in the methods of present claims 32, 33, and 35 but fail to disclose the isradipine as controlled release as in claims 32, 33, and 35. However, treating PD with a controlled-release isradipine is obvious based on the knowledge of Dynacirc CR, as taught in Surmeier (p. 1297, second paragraph) and formulating a known pharmaceutical composition into pill form is 
Regarding claim 36, it is obvious to package known pharmaceutical compounds into containers in order to facilitate distribution.

Conclusion
Claims 21-37 are pending.
Claims 21-37 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655